Exhibit 10.17

Execution Version

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (this “Agreement”), made and executed as of
September 25, 2017 by and between Oasis Midstream Partners LP, a Delaware
limited partnership (the “Partnership”) and Michael H. Lou, an individual
resident of the State of Texas (the “Indemnitee”).

WITNESSETH:

WHEREAS, the Partnership is aware that, to induce and to retain highly competent
persons to serve OMP GP LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), as directors or
officers or in other capacities, the Partnership must provide such persons with
adequate protection through insurance and indemnification against significant
risks of claims and actions against them arising out of their service to and
activities on behalf of the Partnership and the General Partner;

WHEREAS, the Partnership recognizes the substantial increase in business
litigation in general, subjecting directors and officers to significant
litigation risks at the same time as the availability and coverage of liability
insurance has been limited;

WHEREAS, the Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of September 25, 2017 (the “Partnership Agreement”)
contains indemnification provisions that entitle the members of the Board of
Directors of the General Partner (the “Board of Directors”) and the officers of
the General Partner to indemnification protection to the fullest extent
permitted by applicable law; and

WHEREAS, it is reasonable, prudent and necessary for the Partnership to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law and to provide an express process and procedure for seeking
indemnification so that they will continue to serve the Partnership and the
General Partner free from undue concern.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Partnership and
the Indemnitee do hereby agree as follows:

1. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Disinterested Director” shall mean a director of the General Partner who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought.

(b) “Expenses” shall include all reasonable attorneys’ fees, accountants’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service



--------------------------------------------------------------------------------

fees, and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any Proceeding or establishing the Indemnitee’s
right of entitlement to indemnification for any of the foregoing.

(c) “Independent Counsel” shall mean a law firm of at least 50 attorneys or a
member of a law firm of at least 50 attorneys that is experienced in matters of
partnership and limited liability company as well as corporate law and that
neither is presently nor in the past five years has been retained to represent
(i) the Partnership, the General Partner or the Indemnitee or any affiliate
thereof in any matter material to either such party or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing any of the
Partnership, the General Partner or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

(d) “Proceeding” shall mean any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternate dispute resolution mechanism,
administrative or legislative hearing, or any other proceeding (including,
without limitation, any securities laws action, suit, arbitration,
investigation, inquiry, alternative dispute resolution mechanism, hearing or
procedure) whether civil, criminal, administrative, arbitrative or investigative
and whether or not based upon events occurring, or actions taken, before the
date hereof; any appeal in or related to any such action, suit, arbitration,
investigation, inquiry, alternate dispute resolution mechanism, hearing or
proceeding; and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Partnership or the General Partner or any
other person, that the Indemnitee in good faith believes could lead to any such
action, suit, arbitration, investigation, inquiry, alternative dispute
resolution mechanism, hearing or other proceeding or appeal thereof.

2. SERVICE BY THE INDEMNITEE. The Indemnitee agrees to serve or to continue to
serve as a director or officer of the General Partner and will discharge his/her
duties and responsibilities to the best of his/her ability so long as the
Indemnitee is duly elected or appointed in accordance with the provisions of the
General Partner’s Certificate of Formation, as amended (the “GP Certificate”),
the Amended and Restated Limited Liability Company Agreement of the General
Partner dated as of May 22, 2017, as amended (the “GP LLC Agreement”), the
Delaware Limited Liability Company Act, as amended and the Delaware Revised
Uniform Limited Partnership Act, as amended (the “DRULPA”), or until his/her
earlier death, retirement, resignation or removal, or also in the case of a
director, until his/her successor shall have been duly elected and qualified.
The Indemnitee may at any time and for any reason resign from such position
(subject to any other obligation, whether contractual or imposed by operation of
law), in which event this Agreement shall continue in full force and effect
after such resignation. Additionally, this Agreement shall remain in full force
and effect after the death, retirement or removal of the Indemnitee, or also in
the case of a director, until his/her successor shall have been duly elected and
qualified. Notwithstanding the forgoing, this Agreement may be terminated in
accordance with Section 22 hereof. Nothing in this Agreement shall confer

 

2



--------------------------------------------------------------------------------

upon the Indemnitee the right to be employed by or to serve as a director or
officer of the Partnership or to continue in the employ of the General Partner
or to serve as a director or officer of the General Partner, or affect the right
of the General Partner to terminate, in the General Partner’s sole discretion
(with or without cause) and at any time, the Indemnitee’s employment or position
as a director or officer, in each case, subject to any contractual rights of the
Indemnitee existing otherwise than under this Agreement.

3. INDEMNIFICATION. The Partnership shall indemnify the Indemnitee and advance
Expenses to the Indemnitee as provided in this Agreement to the fullest extent
permitted by the Certificate of Limited Partnership of the Partnership, as
amended (the “Certificate”), the Partnership Agreement in effect as of the date
hereof and the DRULPA or other applicable law in effect on the date hereof and
to any greater extent that the Certificate, the Partnership Agreement, the
DRULPA or applicable law may in the future from time to time permit. Without
diminishing the scope of the indemnification provided by this Section 3, the
rights of indemnification of the Indemnitee provided hereunder shall include,
but shall not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid hereunder to the Indemnitee:

(a) on account of conduct of the Indemnitee which is adjudged in a final
adjudication by a court of competent jurisdiction from which there is no further
right of appeal or in a final adjudication of an arbitration pursuant to
Section 12 hereof, if the Indemnitee elects to seek such arbitration, to have
been knowingly fraudulent or to constitute Bad Faith or, in the case of a
criminal matter, to have been knowingly unlawful;

(b) in any circumstance where such indemnification is expressly prohibited by
applicable law in effect as of the date of this Agreement or subsequently
determined to be expressly prohibited by applicable law;

(c) with respect to liability for which payment is actually made to the
Indemnitee under an insurance policy or under an Alternative Indemnification
Source (as defined below), except in respect of any liability in excess of
payment under such insurance or Alternative Indemnification Source; or

(d) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

4. ACTIONS OR PROCEEDINGS OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
PARTNERSHIP OR THE GENERAL PARTNER. The Indemnitee shall be entitled to the
indemnification rights provided in this Agreement if the Indemnitee was or is a
party or is threatened to be made a party to any Proceeding, other than a
Proceeding by or in the right of the Partnership or the General Partner, by
reason of the fact that the Indemnitee is or was a director, officer, employee,
agent or fiduciary of the General Partner or any of the Partnership’s or the
General Partner’s direct or indirect wholly owned or partially owned
subsidiaries, or is or was serving at the request of the Partnership or the
General Partner or any of the Partnership’s or the General Partner’s direct or
indirect wholly owned or partially owned subsidiaries as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,

 

3



--------------------------------------------------------------------------------

another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him/her in such capacity. Pursuant to this Section 4, the Indemnitee
shall be indemnified against all judgments, penalties (including, but not
limited to, excise and similar taxes) and fines against the Indemnitee, and all
Expenses, liabilities and amounts paid in settlement which were actually and
reasonably incurred by, or in the case of retainers, to be incurred by, the
Indemnitee or on the Indemnitee’s behalf in connection with such Proceeding
(including, but not limited to, the investigation, defense or appeal thereof).

5. ACTIONS BY OR IN THE RIGHT OF THE PARTNERSHIP OR THE GENERAL PARTNER. The
Indemnitee shall be entitled to the indemnification rights provided in this
Agreement if the Indemnitee was or is a party or is threatened to be made a
party to any Proceeding brought by or in the right of the Partnership or the
General Partner to procure a judgment in its favor by reason of the fact that
the Indemnitee is or was a director, officer, employee, agent or fiduciary of
the General Partner or any of the Partnership’s or the General Partner’s direct
or indirect wholly owned or partially owned subsidiaries, or is or was serving
at the request of the Partnership or the General Partner or any of the
Partnership’s or the General Partner’s direct or indirect wholly owned or
partially owned subsidiaries as a director, officer, employee, agent or
fiduciary of another entity, including, but not limited to, another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise, or by reason of any act or omission by him/her in any
such capacity. Pursuant to this Section 5, the Indemnitee shall be indemnified
as follows:

(a) In any Proceeding subject to this Section 5 that is brought directly by the
Partnership or the General Partner, the Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by, or in the case of retainers,
to be incurred by, him/her in connection with such Proceeding (including, but
not limited to the investigation, defense or appeal thereof); provided, however,
that no indemnification shall be made in respect of any claim, issue or matter
as to which the Indemnitee shall have been adjudged to be liable to the
Partnership or the General Partner in a final adjudication by a court of
competent jurisdiction from which there is no further right of appeal or in a
final adjudication of an arbitration pursuant to Section 12 hereof, if the
Indemnitee elects to seek such arbitration, unless and to the extent that the
Court of Chancery of the State of Delaware, or the court in which such
Proceeding shall have been brought or is pending, shall determine that such
indemnification may be made.

(b) In any Proceeding subject to this Section 5 that is brought on behalf of the
Partnership or the General Partner (including, without limitation, (i) a
derivative Proceeding filed or threatened by an equity-holder of the Partnership
or the General Partner or (ii) a Proceeding filed or threatened by a bankruptcy
trustee), the Indemnitee shall be indemnified to the maximum extent permitted by
law against all judgments, penalties (including, but not limited to, excise and
similar taxes) and fines against the Indemnitee, and all Expenses, liabilities
and amounts paid in settlement which were actually and reasonably incurred by,
or in the case of retainers, to be incurred by, the Indemnitee or on the
Indemnitee’s behalf in connection with such Proceeding (including, but not
limited to, the investigation, defense or appeal thereof).

 

4



--------------------------------------------------------------------------------

6. BAD FAITH DEFINITION. For purposes of this Agreement, “Bad Faith” shall mean,
with respect to any determination, action or omission, that the Indemnitee
reached such determination, or engaged in or failed to engage in such act or
omission, with the belief that such determination, action or omission was
adverse to the interests of the Partnership. The Indemnitee shall not be deemed
to have acted in Bad Faith or, with respect to any criminal Proceeding, with
reasonable cause to believe the Indemnitee’s conduct was unlawful, if such
action was based on any of the following: (a) the records or books of the
account of the Partnership or other enterprise, including financial statements;
(b) information supplied to the Indemnitee by the officers of the General
Partner or any of the Partnership’s or the General Partner’s direct or indirect
wholly owned or partially owned subsidiaries or any entity at which the
Indemnitee is or was serving as a director, officer, employee, agent or
fiduciary at the request of the Partnership or the General Partner or any of the
Partnership’s or the General Partner’s direct or indirect wholly owned or
partially owned subsidiaries (each such entity, a “Subject Enterprise”) in the
course of his/her duties; (c) the advice of legal counsel or a financial advisor
for the Partnership, the General Partner or Subject Enterprise; or
(d) information or records given in reports made to the Partnership, the General
Partner or Subject Enterprise by an independent certified public accountant or
by an appraiser or other expert selected with reasonable care by the
Partnership, the General Partner or other enterprise. The provisions of this
Section 6 shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

7. INDEMNIFICATION FOR EXPENSES OF WITNESS. Notwithstanding the other provisions
of this Agreement, to the extent that the Indemnitee has served on behalf of the
Partnership or the General Partner or any of the Partnership’s or the General
Partner’s direct or indirect wholly owned or partially owned subsidiaries, or is
or was serving at the request of the Partnership, the General Partner or any of
the Partnership’s or the General Partner’s direct or indirect wholly owned or
partially owned subsidiaries, as a witness or other similar participant in any
Proceeding, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by, or in the case of retainers, to be incurred by, the
Indemnitee in connection therewith to be paid by the Partnership within seven
days of receipt by the Partnership of a statement from the Indemnitee requesting
such payment and detailing such Expenses.

8. PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Partnership for some or a portion of
the judgments, penalties and fines and Expenses and amounts paid in settlement
actually and reasonably incurred by, or in the case of retainers to be incurred
by, the Indemnitee in connection with the investigation, defense, appeal or
settlement of such Proceeding described in Section 4 and Section 5 hereof, but
is not entitled to indemnification for the total amount thereof, the Partnership
shall nevertheless indemnify the Indemnitee for the portion of such judgments,
penalties and fines and Expenses and amounts paid in settlement actually and
reasonably incurred by, or in the case of retainers, to be incurred by, the
Indemnitee for which the Indemnitee is entitled to be indemnified. For purposes
of this Section 8 and without limitation, the termination of any claim, issue or
matter in such a Proceeding described herein (a) by dismissal, summary judgment,
judgment on the pleading or final judgment, with or without prejudice, or (b) by
agreement without payment or assumption or admission of liability by the
Indemnitee, shall be deemed to be a successful determination or result as to
such claim, issue or matter.

 

5



--------------------------------------------------------------------------------

9. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.

(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Partnership a written request, including documentation and information
which is reasonably available to the Indemnitee and is reasonably necessary to
determine whether the Indemnitee is entitled to indemnification. The Secretary
of the General Partner shall, promptly upon receipt of a request for
indemnification, advise the Board of Directors that the Indemnitee has requested
indemnification. Any Expenses incurred by, or in the case of retainers, to be
incurred by, the Indemnitee in connection with the Indemnitee’s request for
indemnification hereunder shall be borne by the Partnership.

(b) Upon written request by the Indemnitee for indemnification pursuant to
Section 4 and Section 5 hereof, the entitlement of the Indemnitee to
indemnification pursuant to the terms of this Agreement shall be determined by
the following person or persons, who shall be empowered to make such
determination: (i) if requested by the Indemnitee, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee; or (ii) if not so requested, (A) by the Board of Directors, by a
majority vote of a quorum (determined in accordance with the GP LLC Agreement)
consisting of Disinterested Directors, or (B) if a quorum consisting of
Disinterested Directors is not obtainable or if a majority vote of a quorum
consisting of Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee. The Independent Counsel shall be selected by the Board of
Directors unless there shall have occurred within two years prior to the date of
the commencement of the Proceeding for which indemnification is claimed a
“Change of Control” as defined in the Partnership’s 2017 Long Term Incentive
Plan, in which case the Independent Counsel shall be selected by the claimant
unless the claimant shall request that such selection be made by the Board of
Directors. Such determination of entitlement to indemnification shall be made
not later than 45 days after receipt by the Partnership of a written request for
indemnification. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within 15 days after
such determination.

(c) The Indemnitee shall be entitled to indemnification hereunder without a
separate determination by or on behalf of the Partnership pursuant to
Section 9(b) hereof with respect to any Proceeding and/or any claim, issue or
matter with respect thereto: (i) which is resolved by agreement without any
payment or assumption or admission of liability by the Indemnitee; or (ii) as to
which a final decision on the merits has been made by the court or other body
with jurisdiction over that Proceeding, in which the Indemnitee was not
determined to be liable with respect to such claim, issue or matter asserted
against the Indemnitee in the Proceeding; or (iii) as to which a court or
arbitrator determines upon application that, despite such a determination of
liability on the part of the Indemnitee, but in view of all the circumstances of
the Proceeding and of the Indemnitee’s conduct with respect thereto, the
Indemnitee is fairly and reasonably

 

6



--------------------------------------------------------------------------------

entitled to indemnification for such judgments, penalties, fines, amounts paid
in settlement and Expenses as such court or arbitrator shall deem proper;
provided, however, such decision shall have been rendered in or with respect to
the Proceeding for which the Indemnitee seeks indemnification under this
Agreement.

10. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

(a) In making a determination with respect to entitlement to indemnification,
the Indemnitee shall be presumed to be entitled to full indemnification
hereunder, and the Partnership shall have the burden of proof in the making of
any determination contrary to such presumption. Neither the failure of the Board
of Directors (or such other person or persons empowered to make the
determination of whether the Indemnitee is entitled to indemnification) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor any determination
thereby that the Indemnitee has not met such applicable standard of conduct,
shall be a defense or admissible as evidence in any Proceeding for any purpose
or create a presumption that the Indemnitee has acted in Bad Faith or failed to
meet any other applicable standard of conduct.

(b) If the Board of Directors or the Independent Counsel, as applicable, shall
have failed to make a determination as to entitlement to indemnification within
45 days after receipt by the Partnership of such request, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual and material fraud in the request for indemnification, a
prohibition of indemnification under applicable law in effect as of the date of
this Agreement, or a subsequent determination that such indemnification is
prohibited by applicable law. The termination of any Proceeding described in
Section 4 or Section 5 hereof by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself:
(i) create a presumption that the Indemnitee acted in bad faith or in a manner
which he/she reasonably believed to be opposed to the best interests of the
Partnership, or, with respect to any criminal Proceeding, that the Indemnitee
has reasonable cause to believe that the Indemnitee’s conduct was unlawful; or
(ii) otherwise adversely affect the rights of the Indemnitee to indemnification,
except as may be provided herein.

11. ADVANCEMENT OF EXPENSES. Subject to applicable law, all reasonable Expenses
actually incurred by, or in the case of retainers, to be incurred by, the
Indemnitee in connection with any Proceeding shall be paid by the Partnership in
advance of the final disposition of such Proceeding, if so requested by the
Indemnitee, within seven days after the receipt by the Partnership of a
statement or statements from the Indemnitee requesting such advance or advances.
The Indemnitee may submit such statements from time to time. The Indemnitee’s
entitlement to such Expenses shall include those incurred, or in the case of
retainers, to be incurred, in connection with any Proceeding by the Indemnitee
seeking an adjudication or award in arbitration pursuant to this Agreement. Such
statement or statements shall reasonably evidence the Expenses incurred by, or
in the case of retainers, to be incurred by, the Indemnitee in connection
therewith and shall include or be accompanied by a written

 

7



--------------------------------------------------------------------------------

affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
Indemnitee has met the standard of conduct necessary for indemnification under
this Agreement and an undertaking by or on behalf of the Indemnitee to repay
such amount if it is ultimately determined that the Indemnitee is not entitled
to be indemnified against such Expenses by the Partnership pursuant to this
Agreement or otherwise. The form of Written Affirmation is attached as Exhibit A
hereto. Each written undertaking to pay amounts advanced must be an unlimited
general obligation but need not be secured and shall be accepted without
reference to financial ability to make repayment.

12. REMEDIES OF THE INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR
FAILURE TO ADVANCE EXPENSES. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Section 9 and Section 10 hereof, or if Expenses are not advanced
pursuant to Section 11 hereof, the Indemnitee shall be entitled to seek a final
adjudication in an appropriate court of the State of Delaware or any other court
of competent jurisdiction of the Indemnitee’s entitlement to such
indemnification or advance. Alternatively, the Indemnitee may, at the
Indemnitee’s option, seek an award in arbitration to be conducted by a single
arbitrator chosen by the Indemnitee and approved by the Board of Directors,
which approval shall not be unreasonably withheld or delayed. If the Indemnitee
and the Board of Directors do not agree upon an arbitrator within 30 days
following notice to the Partnership by the Indemnitee that it seeks an award in
arbitration, the arbitrator will be chosen pursuant to the rules of the American
Arbitration Association (the “AAA”). The arbitration will be conducted pursuant
to the rules of the AAA, and an award shall be made within 60 days following the
filing of the demand for arbitration. The arbitration shall be held in Houston,
Texas. The Partnership shall not oppose the Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. Such judicial
proceeding or arbitration shall be made de novo, and the Indemnitee shall not be
prejudiced by reason of a determination (if so made) that the Indemnitee is not
entitled to indemnification. If a determination is made or deemed to have been
made pursuant to the terms of Section 9 or Section 10 hereof that the Indemnitee
is entitled to indemnification, the Partnership shall be bound by such
determination and shall be precluded from asserting that such determination has
not been made or that the procedure by which such determination was made is not
valid, binding and enforceable. The Partnership further agrees to stipulate in
any such court or before any such arbitrator that the Partnership is bound by
all the provisions of this Agreement and is precluded from making any assertions
to the contrary. If the court or arbitrator shall determine that the Indemnitee
is entitled to any indemnification hereunder, the Partnership shall pay all
reasonable Expenses actually incurred by, or in the case of retainers to be
incurred by, the Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).

13. NOTIFICATION AND DEFENSE OF CLAIM. Promptly after receipt by the Indemnitee
of notice of the commencement of any Proceeding, the Indemnitee will, if a claim
in respect thereof is to be made against the Partnership under this Agreement,
notify the Partnership in writing of the commencement thereof. The omission or
delay by the Indemnitee to so notify the Partnership will not relieve the
Partnership from any liability that it may have to the Indemnitee under this
Agreement or otherwise, except to the extent that the Partnership may suffer
material prejudice by reason of such failure or delay. Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding as to which the
Indemnitee gives notice to the Partnership of the commencement thereof:

 

8



--------------------------------------------------------------------------------

(a) The Partnership will be entitled to participate therein at its own expense.

(b) Except as otherwise provided in this Section 13(b), to the extent that it
may wish, the Partnership, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After prior written notice from the
Partnership to the Indemnitee of its election to so assume the defense thereof,
the Partnership shall not be liable to the Indemnitee under this Agreement for
any legal or other Expenses subsequently incurred by the Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. The Indemnitee shall have the right to employ
the Indemnitee’s own counsel in such Proceeding, but the fees and Expenses of
such counsel incurred after such notice from the Partnership of its assumption
of the defense thereof shall be at the expense of the Indemnitee unless (i) the
employment of counsel by the Indemnitee has been authorized by the Partnership;
(ii) the Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Partnership and the Indemnitee in the conduct of the
defense of such Proceeding, and such determination by the Indemnitee shall be
supported by an opinion of counsel, which opinion shall be reasonably acceptable
to the Partnership; or (iii) the Partnership shall not in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and Expenses of counsel shall be at the expense of the Partnership. The
Partnership shall not be entitled to assume the defense of any Proceeding
brought directly by the Partnership or the General Partner or as to which the
Indemnitee shall have reached the conclusion provided for in clause (ii) above.

(c) The Partnership shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding without its prior
written consent, which consent shall not be unreasonably withheld. The
Partnership shall not be required to obtain the consent of the Indemnitee to
settle any Proceeding which the Partnership has undertaken to defend if the
Partnership assumes full and sole responsibility for such settlement and such
settlement grants the Indemnitee a complete and unqualified release in respect
of any potential liability. The Partnership shall have no obligation to
indemnify the Indemnitee under this Agreement with regard to any judicial award
issued in a Proceeding, or any related Expenses of the Indemnitee, if the
Partnership was not given a reasonable and timely opportunity, at its expense,
to participate in the defense of such Proceeding, except to the extent the
Partnership was not materially prejudiced thereby.

(d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 13, the Partnership has director and officer liability insurance in
effect, the Partnership shall give prompt notice of the commencement of the
Proceeding for which indemnification is sought to the insurers in accordance
with the procedures set forth in the respective policies. The Partnership shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of the policies.

 

9



--------------------------------------------------------------------------------

14. OTHER RIGHTS TO INDEMNIFICATION. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the Partnership Agreement, the Certificate,
the GP LLC Agreement or the GP Certificate, or other governing documents of
Oasis Petroleum Inc. or any direct or indirect wholly owned or partially owned
subsidiary of the Partnership or the General Partner, any vote of the
unitholders of the Partnership or Disinterested Directors, any provision of law
or otherwise (each, an “Alternative Indemnification Source”). Indemnitee shall
not have any obligation to exhaust any other rights it may potentially have to
indemnification or advancement of expenses from any Alternative Indemnification
Source prior to seeking indemnification or advancement of expenses from the
Partnership pursuant to this Agreement, and the Partnership shall be liable for
the full amount of any such claim for indemnification or advancement of expenses
(to the extent the Partnership is liable for such amounts under this Agreement)
without regard to any such rights Indemnitee may have against any Alternative
Indemnification Source; provided, that the Partnership shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(or for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts from such
Alternative Indemnification Source. Except as required by applicable law, the
Partnership shall not adopt any amendment to its Partnership Agreement or the
Certificate the effect of which would be to deny, diminish or encumber the
Indemnitee’s right to indemnification under this Agreement. For the avoidance of
doubt, the rights created pursuant to this Agreement, pursuant to any such other
agreement or provision of law, and pursuant to any insurance obtained pursuant
to Section 16 shall be primary over any indemnity obligations owed by any person
other than the Partnership and over any insurance other than that obtained
pursuant to Section 16. Any insurance obtained pursuant to Section 16 shall be
endorsed to reflect that it is primary over any other insurance.

15. NO IMPUTATION. The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Partnership or the General Partner or the
Partnership or the General Partner itself shall not be imputed to the Indemnitee
for purposes of determining the right to indemnification under this Agreement.

16. DIRECTOR AND OFFICER LIABILITY INSURANCE. The Partnership shall, from time
to time, make the good faith determination whether it is practicable for the
Partnership to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
General Partner and any direct or indirect wholly owned or partially owned
subsidiary of the Partnership or the General Partner with coverage for losses
from wrongful acts or to ensure the Partnership’s performance of some or all of
its indemnification obligations under this Agreement. Such coverage may be
obtained in conjunction with or as part of a policy obtained by Oasis Petroleum
Inc. or any stand-alone policy obtained by the Partnership or any affiliate, or
any combination thereof. Among other considerations, the Partnership will weigh
the costs of obtaining such insurance coverage against the protection afforded
by such coverage. Notwithstanding the foregoing, the Partnership shall have no
obligation to obtain or maintain such insurance if the Partnership determines in
good faith that such insurance is not necessary or is not reasonably available,
if the premium costs for such insurance are disproportionate to the amount of
coverage provided, if the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit or if the Indemnitee is
covered by similar insurance maintained by a direct or indirect wholly owned or

 

10



--------------------------------------------------------------------------------

partially owned subsidiary of the Partnership or the General Partner. However,
the Partnership’s decision whether or not to adopt and maintain such insurance
shall not affect in any way its obligations to indemnify the Indemnitee under
this Agreement or otherwise. In all policies of director and officer liability
insurance, the Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the General Partner’s directors, if the Indemnitee is a
director; or of the General Partner’s officers, if the Indemnitee is not a
director of the General Partner but is an officer, in each case, in their
capacity with the General Partner as such. The Partnership agrees that the
provisions of this Agreement shall remain in effect regardless of whether
liability or other insurance coverage is at any time obtained or retained by the
Partnership; except that any payments made to, or on behalf of, the Indemnitee
under an insurance policy shall reduce the obligations of the Partnership
hereunder with respect to the amount of such payment in accordance with
Section 3(c) hereof.

17. INTENT. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to and supplemental to any other rights the Indemnitee may have under
the Certificate, the Partnership Agreement, the GP Certificate, the GP LLC
Agreement, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Certificate, the Partnership Agreement, the GP Certificate, the GP LLC
Agreement, applicable law or this Agreement, it is the intent of the parties
that the Indemnitee enjoy by this Agreement the greater benefits so afforded by
such change. To the extent there is any conflict between this Agreement and any
of the Partnership Agreement, the GP LLC Agreement or any other Alternative
Indemnification Source with respect to any right or obligation of any party
hereto, the terms of this Agreement shall control; provided, however, the
foregoing shall not apply to a reduction of any right of the Indemnitee.

18. ATTORNEY’S FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT. In the event that
the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Partnership and shall be indemnified by the Partnership against any actual
expenses for attorneys’ fees and disbursements reasonably incurred by the
Indemnitee.

19. SUBROGATION. In the event of payment under this Agreement, the Partnership
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Partnership effectively to bring suit to enforce such rights.

20. EFFECTIVE DATE. The provisions of this Agreement shall cover claims or
Proceedings whether now pending or hereafter commenced and shall be retroactive
to cover acts or omissions or alleged acts or omissions which heretofore have
taken place. The Partnership shall be liable under this Agreement, pursuant to
Section 4 and Section 5 hereof, for all acts of the Indemnitee while serving as
a director and/or officer of the General Partner, notwithstanding the
termination of the Indemnitee’s service, if such act was performed or omitted to
be performed during the term of the Indemnitee’s service to the Partnership or
the General Partner.

 

11



--------------------------------------------------------------------------------

21. GROSS-UP FOR TAXES. In the event any payment of indemnity to the Indemnitee
under this Agreement shall be deemed to be income for federal, state or local
income, excise or other tax purposes, then the Partnership shall pay to the
Indemnitee, in addition to any amount for indemnification provided for herein,
an amount equal to the amount of taxes for which the Indemnitee shall become
liable (with offset for any deductions which the Indemnitee may have that are
related to the indemnification amount but without offset for any other
deductions which the Indemnitee may have that are not related to the
indemnification amount), promptly upon receipt from the Indemnitee of a request
for reimbursement of such taxes together with a copy of the Indemnitee’s tax
return, which shall be maintained in strictest confidence by the Partnership.
Any such tax gross-up payment shall be paid to the Indemnitee within 60 days
following receipt by the Partnership of the Indemnitee’s request and tax return,
which shall be received by the Partnership no later than the end of the calendar
year next following the calendar year in which the Indemnitee remits the related
taxes; provided, however, that in the event the Indemnitee is audited by the
Internal Revenue Service, the deadline for receipt by the Partnership of the
Indemnitee’s request and tax return shall be extended to the end of three
calendar years (plus the time length of any audit extensions requested by the
Internal Revenue Service) next following the calendar year in which the
Indemnitee remits the related taxes.

22. DURATION OF AGREEMENT. This Agreement shall continue until and terminate
upon the later of: (a) ten years after the Indemnitee has ceased to occupy any
of the positions or have any relationships described in Section 4 and Section 5
of this Agreement; (b) the final termination of all Proceedings to which the
Indemnitee may be subject by reason of the fact that he/she is or was a
director, officer, employee, agent or fiduciary of the Partnership or the
General Partner or any of the Partnership’s or the General Partner’s direct or
indirect wholly owned or partially owned subsidiaries, or is or was serving at
the request of the Partnership or the General Partner or any of the
Partnership’s or the General Partner’s direct or indirect wholly owned or
partially owned subsidiaries as a director, officer, employee, agent or
fiduciary of any other entity, including, but not limited to, another limited
partnership, corporation, partnership, limited liability company, employee
benefit plan, joint venture, trust or other enterprise, or by reason of any act
or omission by the Indemnitee in any such capacity; or (c) the expiration of all
statutes of limitation applicable to possible Proceedings to which the
Indemnitee may be subject arising out of the Indemnitee’s positions or
relationships described in Section 4 and Section 5 of this Agreement. The
indemnification provided under this Agreement shall continue as to the
Indemnitee even though he/she may have ceased to be a director or officer of the
General Partner or any of the Partnership’s or the General Partner’s direct or
indirect wholly owned or partially owned subsidiaries. This Agreement shall be
binding upon the Partnership and its successors and assigns, including, without
limitation, any corporation or other entity which may have acquired all or
substantially all of the Partnership’s assets or business or into which the
Partnership may be consolidated or merged, and shall inure to the benefit of the
Indemnitee and his/her spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representations. The Partnership shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Partnership, by written agreement in form and substance reasonably
satisfactory to the Partnership, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Partnership would
be required to perform if no such succession or assignment had taken place.

 

 

12



--------------------------------------------------------------------------------

23. DISCLOSURE OF PAYMENTS. Except as required by any federal securities laws or
other federal or state law, neither party hereto shall disclose any payments
under this Agreement unless prior approval of the other party is obtained.

24. CONTRIBUTION. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Indemnitee
for any reason whatsoever, the Partnership, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement, and/or for Expenses, in connection with any claim relating to a
Proceeding under this Agreement, in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such Proceeding in order to
reflect (a) the relative benefits received by the Partnership and the Indemnitee
as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and/or (b) the relative fault of the Partnership (and the directors,
officers, employees, and agents of the General Partner) and the Indemnitee in
connection with such event(s) and/or transaction(s). If such contribution
constitutes deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance thereunder (“Section 409A”), as determined by the Partnership, such
contribution shall be paid to the Indemnitee (or the Indemnitee’s estate in the
event of death) upon the earlier of (i) the Indemnitee’s “separation from
service” (as defined by the Partnership in accordance with Section 409A);
(ii) the Indemnitee’s death; (iii) the Indemnitee’s becoming “disabled” (as
defined in Section 409A); (iv) the occurrence of an “unforeseeable emergency”
(as defined in Section 409A); or (v) a change in the ownership or effective
control of the Partnership or in the ownership of a substantial portion of the
assets of the Partnership (as defined in Section 409A).

25. IRC SECTION 409A. This Agreement is intended to comply with Section 409A (as
defined in Section 23 of this Agreement) and any ambiguous provisions will be
construed in a manner that is compliant with the application of Section 409A. If
(a) the Indemnitee is a “specified employee” (as such term is defined by the
Partnership in accordance with Section 409A) and (b) any payment payable upon
“separation from service” (as such term is defined by the Partnership in
accordance with Section 409A) under this Agreement is subject to Section 409A
and is required to be delayed under Section 409A because the Indemnitee is a
specified employee, that payment shall be payable on the earlier of (i) the
first business day that is six months after the Indemnitee’s “separation from
service”; (ii) the date of the Indemnitee’s death; or (iii) the date that
otherwise complies with the requirements of Section 409A. This Section 25 shall
be applied by accumulating all payments that otherwise would have been paid
within six months of the Indemnitee’s separation from service and paying such
accumulated amounts on the earliest business day which complies with the
requirements of Section 409A. For purposes of Section 409A, each payment or
amount due under this Agreement shall be considered a separate payment, and the
Indemnitee’s entitlement to a series of payments under this Agreement is to be
treated as an entitlement to a series of separate payments.

 

13



--------------------------------------------------------------------------------

26. SEVERABILITY. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, but not limited to, all portions of any Sections of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Agreement (including, but not limited
to, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

27. COUNTERPARTS. This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.

28. CAPTIONS. The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

29. ENTIRE AGREEMENT, MODIFICATION AND WAIVER. This Agreement, along with any
employment agreement addressing the subject matter hereof and the Certificate,
the Partnership Agreement, the GP Certificate and the GP LLC Agreement,
interpreted as described in Section 17 hereof, constitutes the entire agreement
and understanding of the parties hereto regarding the subject matter hereof, and
no supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by all parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. No supplement, modification or amendment to this
Agreement shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any act or omission of the Indemnitee prior to the
effective date of such supplement, modification or amendment unless expressly
provided therein.

30. NOTICES. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail, return receipt requested with postage prepaid, on the date shown on the
return receipt or (c) delivered by facsimile transmission on the date shown on
the facsimile machine report:

 

14



--------------------------------------------------------------------------------

  (a) If to the Indemnitee to:

Michael H. Lou

1001 Fannin Street, Suite 1500

Houston, TX 77002

Facsimile: (281) 404-9500

 

  (b) If to the Partnership, to:

OMP GP LLC, general partner of Oasis Midstream Partners LP

1001 Fannin Street, Suite 1500

Houston, TX 77002

Facsimile: (281) 404-9500

Attn: Board of Directors

or to such other address as may be furnished to the Indemnitee by the
Partnership or to the Partnership by the Indemnitee, as the case may be.

31. GOVERNING LAW. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts of law
principles.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

THE PARTNERSHIP: OASIS MIDSTREAM PARTNERS LP By:   OMP GP LLC, its general
partner By:  

/s/ Nickolas J. Lorentzatos

Name:   Nickolas J. Lorentzatos Title:   Executive Vice President, General
Counsel   and Corporate Secretary INDEMNITEE:

/s/ Michael H. Lou

Name: Michael H. Lou

Signature Page to Indemnification Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[DATE]

The Board of Directors of OMP GP LLC, general partner of

Oasis Midstream Partners LP

1001 Fannin Street

Houston, TX 77002

Ladies and Gentlemen:

Pursuant to Section 11 (“Advancement of Expenses”) of that certain
Indemnification Agreement, dated September 25, 2017, by and among Oasis
Midstream Partners LP, a Delaware limited partnership (the “Partnership”) and me
(the “Indemnification Agreement”), I request that the Partnership pay in advance
the reasonable expenses incurred by me in the defense of a Proceeding (as such
term is defined in the Indemnification Agreement). I also request that the
Partnership pay in advance the reasonable Expenses incurred by me in the defense
of any other Proceeding, as such terms are defined in the Indemnification
Agreement, arising from substantially the same matters that are in the original
Proceeding in which I am named as a defendant by reason of the fact that I am or
was an officer or member of the Board of Directors of OMP GP LLC, the general
partner of the Partnership (the “General Partner”), or the Partnership’s or the
General Partner’s affiliates.

In relation to the request made above, I believe, in good faith, that I have met
the standard of conduct necessary for indemnification under the Indemnification
Agreement, and I hereby undertake to repay to the Partnership, immediately and
upon demand, any expenses (including attorneys’ fees) paid by it to me or on my
behalf in advance of the final disposition of the above-described Proceedings if
it shall ultimately be determined that I am not entitled to be indemnified by
the Partnership pursuant to the Indemnification Agreement or otherwise.

 

Sincerely,

 

Printed Name:

 

 

 

1